648 S.E.2d 213 (2007)
GOOD HOPE HEALTH SYSTEM, LLC, Petitioner and
Town of Lillington, Petitioner Intervenor
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, Division of Facility Services, Certificate of Need Section, and
Harnett Health System, Inc., Harnett County and Wakemed, Respondent-Intervenors
Harnett Health System, Inc., Harnett County, and Wakemed, Petitioners
v.
North Carolina Department of Health and Human Services, Division of Facility Services, Certificate of Need Section, Respondent and
Good Hope Health System, LLC, Respondent-Intervenor.
No. 248P07.
Supreme Court of North Carolina.
June 27, 2007.
William R. Shenton, Kenneth L. Burgess, Thomas R. West, Raleigh, for Harnett Health System, et al.
Joy H. Thomas, for Good Hope Health System.
June Ferrell, Assistant Attorney General, for NCDHHS.
C. Winston Gilchrist, Lillington, for Town of Lillington.

ORDER
Upon consideration of the petition filed by Petitioner (Harnett Health System, et al.) on the 25th day of May 2007 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."